ORDER STAYING AUTOMATIC REINSTATEMENT PENDING RESOLUTION OF COMMISSION OBJECTIONS

Pursuant to order issued in this matter by this Court on July 6, 2001, the respondent was suspended from the practice of law in this state for a period of 30 days, beginning August 8, 2001, for professional misconduct. Matter of Caravelli, 750 N.E.2d 376 (Ind.2001). That order specified that he was to be automatically reinstated to the practice of law thereafter.
And comes now the Indiana Supreme Court Disciplinary Commission and, pursuant to Ind. Admission and Discipline Rule 23(4), files objections to the respondent’s automatic reinstatement to the practice of law in this state, set for September 7, 2001. Specifically, the Commission asserts that the respondent engaged in acts constituting the practice of law after the effective date of his suspension, that he has failed to file the affidavit required of suspended attorneys by Ad-mis.Disc.R. 23(26)(c), and that he has failed to pay costs assessed against him.
And this Court, being duly advised, now finds that the respondent’s automatic reinstatement to the practice of law should be stayed pending resolution of the Commission’s objections.
IT IS, THEREFORE, ORDERED that the automatic reinstatement of the respondent, Robert A. Caravelli, is hereby stayed pending resolution of the Disciplinary Commission’s objections thereto. By separate order to follow, this Court will set a time and date for hearing on those objections, pursuant to Admis.Disc.R. 23(4).
The Clerk of this Court is directed to forward notice of this Order to the respondent or his attorney; to the Indiana Supreme Court Disciplinary Commission; to the clerk of the Howard Circuit and Superior Courts; to the Judge of the Howard Superior Court II; and to all other entities pursuant to Ind. Admission and Discipline Rule 23(3)(d), governing suspension.
All justices concur.